United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3393
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Armendariz Alexander,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 18, 2009
                                Filed: February 27, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Armendariz Alexander (Alexander) appeals the district court’s1 denial of his 18
U.S.C. § 3582(c)(2) motion for a sentence reduction. Upon reviewing the record and
counsel’s brief, we conclude the district court did not err in denying Alexander’s
motion. See United States v. Peveler, 359 F.3d 369, 373 (6th Cir. 2004) (stating a
decision to deny a motion to modify under § 3582 is reviewed for abuse of discretion,
but to the extent a defendant’s arguments rest on a legal interpretation of various
Sentencing Guidelines, the interpretation of those Guidelines is a question of law

      1
       The Honorable Stephen N. Limbaugh, Sr., United States District Judge for the
Eastern District of Missouri, now retired.
reviewed de novo); United States v. Friend, 303 F.3d 921, 922 (8th Cir. 2002) (per
curiam) (proclaiming Guidelines Amendment 599 only applies to 18 U.S.C. § 924(c)
convictions).

      We grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                       -2-